DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims filed on 06/22/2021 have been considered but are deemed unpersuasive. 
The applicant’s arguments assert that Park fails to disclose a periodicity of "SPS updates that modify SPS resource grants" and "the configured SPS update periodicity is different than the SPS periodicity". The applicant's arguments assert that the Park's SPS grant periodicity is the same as the periodicity of the SPS resources. The examiner respectfully disagrees. 
As Fig. 13 depicts and [0129] describes and as cited "In an example, in Fig. 13, semi-persistent scheduling (SPS) configuration may be employed to assign uplink and/or sidelink resources for periodic traffic of a UE.", the periodic of the SPS resources may be the same as the periodic of the UE traffic" because the SPS resources carry the UE traffic. However, the Park’s SPS grant that is considered to be equivalent to the recited SPS update by the previous Office Action (OA) and is not the same as the periodicity of the SPS resources because Park specifically describes periodicity of SPS grant is distinguished from the periodicity for SPS traffic as described in [0207] "A given SPS traffic (message type) may be transmitted with various periodicity depending on vehicle speed or other parameters. This mechanism enables updating SPS grant periodicity with the need for reconfiguring SPS grants." Also, one skilled in the art understands that resource grants carrying notifications of time-frequency domain resources to user terminals have a different periodicity than user terminals' traffic periodicity.
Therefore, the applicant’s arguments overall are deemed unpersuasive, and the previous rejections are hereby maintained.
The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the claim 1 limitation discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 17-18 and 23-24 rejected under 35 U.S.C. 102(a) (2) as being anticipated by Park et al. (US 2020/0078909, “Park”).
Examiner’s note: in what follows, references are drawn to Park unless otherwise mentioned.
Park discloses “Traffic Pattern Parameters in a Handover Procedure of a Wireless Network” (Title) and Park’s invention comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for reporting feedback for semi-persistent scheduling (SPS) configuration updates, comprising: 
activating SPS communications for communicating over SPS resources with an access point ([0204] “the UE configured with SPS configurations may monitor PDCCH and search for a DCI associated with the SPS C-RNTI (e.g. scrambled with SPS-CRNTI). The eNB may transmit a DCI associated to SPS C-RNTI to the UE to activate or release a SPS grant.”) based on a SPS periodicity configured for the SPS communications ([0207] “The wireless device may transmit/receive SPS traffic on radio resources identified in the SPS grant considering the SPS configuration parameters, and a first periodicity associated with the first periodicity index value” and See Fig. 13 as an example.); 
determining SPS update resources related to a configured SPS update periodicity for receiving, over a control channel (aforementioned [0204] “PDCCH”, and [0206] “DCI”), SPS updates that modify SPS resource grants to apply different SPS resources for communicating with the access point ([0207] “A given SPS traffic (message type) may be transmitted with various periodicity depending on vehicle speed or other parameters. This mechanism enables updating SPS grant periodicity with the need for reconfiguring SPS grants.” The applicant’s arguments assert that Park’s ‘SPS grant periodicity’ is merely the periodicity of the SPS resources indicated by the grant. The examiner respectfully disagrees. Park describes that per a new speed of the vehicle (interpreted as a user device) a new periodicity for the SPS grant and reconfiguring SPS grants are needed. This reconfiguration of the SPS grants teaches the recited SPS updates that modify SPS resource grants.),
wherein the configured SPS update periodicity (aforementioned [0207] “updating SPS grant periodicity with the need for reconfiguring SPS grants” per vehicle speed and other parameters) is different than the SPS periodicity (aforementioned [0207] “SPS traffic” per the periodicity indicated by the received DCI, and an example of the periodic traffic depicted in Fig. 13); 
determining whether a SPS update is received in the SPS update resources over the control channel ([0215] “the eNB may explicitly release a SPS configuration for a UE. In an example, the eNB may explicitly release the SPS by sending a DCI (e.g., DCI 0) and the UE may validate the DCI as an indication for release by comparing one or more fields of the DCI with pre-configured values.”); and 
transmitting feedback to the access point, wherein the feedback indicates whether the SPS update is received over the SPS update resources ([0222] “a UE may use an acknowledgement feedback mechanism after the reception of a DCI indicating SL SPS activation and/or release.”).

Regarding claim 17, it is an apparatus claim corresponding to the method claim 1, except a transceiver; a memory; at least one processor communicatively coupled with the transceiver and the memory (Fig. 4 406 and [0097] “a wireless device”, 408 “Processor”, and [0097] “one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408.”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claims 2 and 18, the method of claim 1 and the apparatus of claim 17, respectively, wherein determining the SPS update resources is based at least in part on receiving a configuration from the access point indicating the configured SPS update periodicity ([0207] “A given SPS traffic (message type) may be transmitted with various periodicity depending on vehicle speed or other parameters. This mechanism enables updating SPS grant periodicity with the need for reconfiguring SPS grants.”) or one or more other parameters related to the SPS update resources (This second alternative is not examined because the first alternative has been examined.).

Regarding claims 8 and 24, the method of claim 1 and the apparatus of claim 17, respectively, further comprising, where transmitting the feedback includes transmitting an acknowledgement to the access point ([0222] “a UE may use an acknowledgement feedback mechanism after the reception of a DCI indicating SL SPS activation and/or release.”), communicating with the access point over updated SPS resources based on the SPS update ([0288] “configuration of SPS may be configured by the serving eNB with RRC signalling. The mechanism for SPS configuration and reconfiguration may be based on RRC signalling. When needed, configuration of SPS may be reconfigured with RRC signalling.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 3-5 and 19-21 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0078909, “Park”) in view of Ahn et al. (WO 2019/156515, “Ahn”) and its provisional application 62/628295 (Appendix to the Specification, hereinafter “295”).
Examiner’s note: in what follows, references are drawn to Park unless otherwise mentioned.
Regarding claims 3 and 19, the method of claim 2 and the apparatus of claim 18, respectively, wherein the configuration indicates a delay before which the access point applies the SPS update to the SPS resource grants ([Ahn, P4, Par9] “The wireless device may receive configuration information regarding the idle mode from the base station. The configuration information may include at least one of a paging period, a paging offset, and a paging monitoring interval.” See [295, P30 Section 3.1-1]. The recited “delay” is interpreted as an off period like a sleep period based on Par. 64 of the written description of the instant application.).

Regarding claims 4 and 20, the method of claim 1 and the apparatus of claim 17, respectively, further comprising, where the SPS update is determined to be received, descrambling the SPS update based on an identifier assigned by the access point for receiving the SPS updates ([Ahn, P4, Par13] “The SPS setting may include information about an SPS identifier for identifying an idle mode of the wireless device. The SPS identifier may have a smaller number of bits than a device identifier (eg, C-

Regarding claims 5 and 21, the method of claim 1 and the apparatus of claim 17, respectively, further comprising determining, based on a configuration received from the access point, feedback resources for transmitting the feedback to the access point ([Ahn, P4, Par21] “When the response message is sent as a random access preamble, the sequence of random access preambles may be predefined. The SPS configuration information may include information about the random access preamble.” See [295, P32 Method 3.2-1]).

Claim(s) 6 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0078909, “Park”) in view of Callard et al. (US 2014/0140336, “Callard”).
Examiner’s note: in what follows, references are drawn to Park unless otherwise mentioned.
Regarding claims 6 and 22, it is noted that while disclosing periodic SPS transmission, Park does not specifically teach about sending a NACK for a new signal. It, however, had been known in the art before the effective filing date as shown by Callard in a disclosure "Systems and Methods for Pilot Signal and Control Data Retransmission" (Title) as follows;

transmitting the feedback includes transmitting a non-acknowledgement to the access point ([Callard, 0031] “The receiver 503 is unable to decode the first coded data packet, and sends a NACK 530 indicating such failure.”), 
receiving the SPS update in a subsequent time period ([Callard, 0031] “Upon receiving/intercepting the NACK 530, the TP 501 sends a second signal 540 to the receiver 503 at a second instance in time (T2).”), and 
applying the SPS update to transmit SPS communications to the access point over resources indicated in the SPS update as received in the subsequent time period ([Callard, 0031] “The receiver 503 decodes the second encoded packet to obtain the sub-set of coded bits 575, and then uses the sub-set of coded bits 575 to achieve an improved CSI”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park's features by using the features of Callard in order to provide desired mechanisms for more efficient data recovery such that "obtaining the control information from the second signal, and decoding the first signal stored in memory in accordance with the control information obtained from the second signal to obtain the data" [Callard, 0007]. 

Claim(s) 7 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0078909, “Park”) in view of Huang et al. (US 2011/0038334, “Huang”).

Regarding claims 7 and 23, it is noted that while disclosing periodic SPS transmission, Park does not specifically teach about receiving a next SPS update. It, however, had been known in the art before the effective filing date as shown by Huang in a disclosure "Method and Apparatus for Semi-Persistent Scheduling for Multiple Uplink VOIP Connections" (Title) as follows;
the method of claim 1 and the apparatus of claim 17, respectively, further comprising, where transmitting the feedback includes transmitting an acknowledgement to the access point ([0222] “a UE may use an acknowledgement feedback mechanism after the reception of a DCI indicating SL SPS activation and/or release.”), receiving a next SPS update in subsequent SPS update resources based on the configured SPS update periodicity ([Huang, 0019] “determining desired SPS uplink grant size; transmitting, periodically, the desired SPS uplink grant size; monitoring number of VoIP calls and connections; determining if conditions have changed that would require a change in current uplink grant size requirement; and transmitting a new SPS uplink grant size”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park's features by using the features of Huang in order to provide periodic grants for an uplink VoIP connection to match its packet arrival pattern such that “dynamically changing Semi-Persistent Scheduling (SPS) to address a variable number of sessions between nodes” [Huang, 0014]. 

Claim(s) 9-10 and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0078909, “Park”) in view of Jiang et al. (US 2017/0026992, “Jiang”).
Examiner’s note: in what follows, references are drawn to Park unless otherwise mentioned.
With respect to independent claims:
Regarding claim 9, a method for updating a semi-persistent scheduling (SPS) configuration, comprising: 
activating SPS communications over SPS resources with a user equipment (UE) ([0204] “The eNB may transmit a DCI associated to SPS C-RNTI to the UE to activate or release a SPS grant.”) based on a SPS periodicity configured for the SPS communications ([0207] “The wireless device may transmit/receive SPS traffic on radio resources identified in the SPS grant considering the SPS configuration parameters, and a first periodicity associated with the first periodicity index value” and See Fig. 13 as an example.); 
indicating SPS update resources related to a configured SPS update periodicity for transmitting, over a control channel (aforementioned [0204] “PDCCH”), SPS updates  that modify SPS resource grants to apply different SPS resources for communicating with the UE ([0207] “A given SPS traffic (message type) may be transmitted with various periodicity depending on vehicle speed or other parameters. This mechanism enables updating SPS grant periodicity with the need for reconfiguring SPS grants.” The applicant’s arguments assert that Park’s ‘SPS grant periodicity’ is merely the periodicity of the SPS resources indicated by the grant. The examiner respectfully disagrees. Park reconfiguring SPS grants are needed. This reconfiguration of the SPS grants teaches the recited SPS updates that modify SPS resource grants.),
wherein the configured SPS update periodicity (aforementioned [0207] “updating SPS grant periodicity with the need for reconfiguring SPS grants” per vehicle speed and other parameters) is different than the SPS periodicity (aforementioned [0207] “SPS traffic” per the periodicity indicated by the received DCI, and an example of the periodic traffic depicted in Fig. 13); 
transmitting an SPS update over the SPS update resources ([0215] “the eNB may explicitly release a SPS configuration for a UE. In an example, the eNB may explicitly release the SPS by sending a DCI (e.g., DCI 0)”); 
determining whether feedback, indicating whether the SPS update is received over the SPS update resources, is received from the UE ([0222] “a UE may use an acknowledgement feedback mechanism after the reception of a DCI indicating SL SPS activation and/or release.”).
It is noted that while disclosing updating SPS resource grants, Park does not specifically teach about transmitting a next update. It, however, had been known in the art before the effective date as shown by Jiang in a disclosure "Time Division Duplex (TDD) subframe Structure Supporting Single and Multiple Interlace Modes" (Title) as follows;
transmitting a next SPS update based on determining whether the feedback is received ([Jiang, 0066] “scheduling updates for the next subframe based on ACK/NACK 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park's features by using the features of Jiang in order to improve spectral efficiency, lower costs, improve services, make use of new spectrum and better integrating with other standards such that "various aspects of the present disclosure provide a time division duplex (TDD) subframe structure that supports both a single interlace mode of operation and a multiple interlace mode of operation." [Jiang, 0007]. 

Regarding claim 25, it is an apparatus claim corresponding to the method claim 9, except a transceiver; a memory; at least one processor communicatively coupled with the transceiver and the memory (Fig. 4; 401 and [0097] “a base station”, 403 and 404 [0097] “one set of program code instructions 405 stored in non-transitory memory 404 and executable by the at least one processor 403.”), is therefore rejected for the similar reasons set forth in the rejection of claim 9.

With respect to dependent claims:
Regarding claims 10 and 26, the method of claim 9 and the apparatus of claim 25, respectively, wherein determining the SPS update resources is based at least in part on receiving a configuration from the access point indicating the configured SPS update periodicity ([0207] “A given SPS traffic (message type) may be transmitted with various periodicity depending on vehicle speed or other parameters. This mechanism updating SPS grant periodicity with the need for reconfiguring SPS grants.”) or one or more other parameters related to the SPS update resources (This second alternative is not examined because the first alternative has been examined.).

Claim(s) 11-12, 15 and 27-28 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0078909, “Park”) in view of Jiang et al. (US 2017/0026992, “Jiang”) and further in view of Ahn et al. (WO 2019/156515, “Ahn”) and its provisional application 62/628295 (Appendix to the Specification, hereinafter “295”).
Examiner’s note: in what follows, references are drawn to Park unless otherwise mentioned.
Regarding claims 11 and 27, the method of claim 10 and the apparatus of claim 26, respectively, wherein the configuration indicates a delay before which the access point applies the SPS update to the SPS resource grants ([Ahn, P4, Par9] “The wireless device may receive configuration information regarding the idle mode from the base station. The configuration information may include at least one of a paging period, a paging offset, and a paging monitoring interval.” See [295, P30 Section 3.1-1]. The recited “delay” is interpreted as an off period like a sleep period based on Par. 64 of the written description.).

Regarding claims 12 and 28, the method of claim 9 and the apparatus of claim 25, respectively, further comprising, where the SPS update is determined to be received, descrambling the SPS update based on an identifier assigned by the access 

Regarding claim 15, the method of claim 9, wherein the feedback is received, and wherein transmitting the next SPS update comprises transmitting a subsequent SPS update in subsequent SPS update resources based on determining that the feedback is acknowledgement ([Ahn, P4, Par21] “The response message may be transmitted using a random access preamble or may be transmitted on a PUSCH. If an SPS command is received in slot n, the response message may be sent in slot n + k (an integer where k> 0). The time / frequency resource over which the response message is transmitted may be included in an SPS command or a paging message.” See [295, P31, Method 3.1-2).

Claim(s) 13 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0078909, “Park”) in view of Jiang et al. (US 2017/0026992, “Jiang”) and further in view of Callard et al. (US 2014/0140336, “Callard”).
Examiner’s note: in what follows, references are drawn to Ahn unless otherwise mentioned.
Regarding claim 13, it is noted that while disclosing periodic SPS transmission, Park does not specifically teach about sending a NACK for a new signal. It, however, had been known in the art before the effective filing date as shown by Callard in a disclosure "Systems and Methods for Pilot Signal and Control Data Retransmission" (Title) as follows;
the method of claim 9, wherein the feedback is received, and wherein transmitting the next SPS update comprises transmitting the SPS update in a subsequent time period ([Callard, 0031] “Upon receiving/intercepting the NACK 530, the TP 501 sends a second signal 540 to the receiver 503 at a second instance in time (T2).”) based on determining that the feedback is non-acknowledgement ([Callard, 0031] “The receiver 503 is unable to decode the first coded data packet, and sends a NACK 530 indicating such failure.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park's features by using the features of Callard in order to provide desired mechanisms for more efficient data recovery such that "obtaining the control information from the second signal, and decoding the first signal stored in memory in accordance with the control information obtained from the second signal to obtain the data" [Callard, 0007]. 

Regarding claim 29, the apparatus of claim 25, wherein the feedback is received, and wherein the at least one processor is configured to at least one of transmit the next SPS update as the SPS update in a subsequent time period ([Callard, 0031] “Upon receiving/intercepting the NACK 530, the TP 501 sends a second signal 540 to the receiver 503 at a second instance in time (T2).”) based on determining that the feedback is non-acknowledgement ([Callard, 0031] “The receiver 503 is unable to decode the first coded data packet, and sends a NACK 530 indicating such failure.”) or transmit a subsequent SPS update in subsequent SPS update resources based on determining that the feedback is acknowledgement (Note that this second alternative is not examined because the other alternative has been examined.).
The rational and motivation for adding this teaching of Callard is the same as for claim 13. 

Claim(s) 14 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0078909, “Park”) in view of Jiang et al. (US 2017/0026992, “Jiang”) and further in view of Bao et al. (US 2014/0086222, “Bao”).
Examiner’s note: in what follows, references are drawn to Park unless otherwise mentioned. 
Regarding claims 14 and 30, it is noted that while disclosing periodic SPS transmission, Park does not specifically teach about retransmission in a following period when no feedback is received. It, however, had been known in the art before the effective filing date as shown by Bao in a disclosure "Method and Device for Use in Frame Acknowledgement" (Title) as follows;
the method of claim 9 and the apparatus of claim 25, respectively, wherein the feedback is not received ([Bao, 0087] “If the response frame which delivered by CAP doesn't receive the acknowledgement frame of STA,”), and wherein transmitting the next SPS update comprises transmitting the SPS update in a subsequent time period 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park's features by using the features of Bao in order to meet demand for rapidly increasing development of multimedia service applications such that "to provide the method and device for frame acknowledgement, thus guarantee the successful transmission of data efficiently." [Bao, 0011].

Claim(s) 16 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0078909, “Park”) in view of Jiang et al. (US 2017/0026992, “Jiang”) and further in view of Jung et al. (US 2017/0207843, “Jung”).
Examiner’s note: in what follows, references are drawn to Park unless otherwise mentioned.
Regarding claim 16, it is noted that while disclosing periodic SPS transmission, Park does not specifically teach about resources for a feedback. It, however, had been known in the art before the effective filing date as shown by Jung in a disclosure "System, Method, and Apparatus of Beam-Tracking and Beam Feedback Operation in a Beam-Forming Based System" (Title) as follows;
the method of claim 9, further comprising transmitting, to the UE, a feedback configuration indicating feedback resources ([Jung, 0185] “the allocation of beam feedback resources by an eNB”) over which to transmit the feedback ([Jung, 0185] “the reception of beam feedback by the eNB”).
.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411